RECOMMENDED FOR FULL-TEXT PUBLICATION
                         Pursuant to Sixth Circuit Rule 206
                              File Name: 12a0310p.06

             UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT
                             _________________


                                                 X
 JASMINE MARCILIS, RUSSELL MARCILIS I, and -
 RUSSELL MARCILIS II, FELICIA MARCILIS,
                                                  -
 MARIE MARCILIS,                                  -
                         Plaintiffs-Appellants, -
                                                      No. 11-1073

                                                  ,
                                                   >
                                                  -
                                                  -
           v.
                                                  -
                                                  -
 TOWNSHIP OF REDFORD, BRIAN JONES, ERIC
                                                  -
                                                  -
 WOODALL, ERIC GILLMAN, JOHN BUTLER,

                                                  -
 KEVIN JEZIOROWSKI, WILLIAM HAND, BRAD
                                                  -
 BOYLE, DAVE LIVINGSTON, and CHRIS
                                                  -
 RICHARDSON,
                        Defendants-Appellees. -
                                                 N
                   Appeal from the United States District Court
                  for the Eastern District of Michigan at Detroit.
             No. 2:09-cv-11624—Lawrence P. Zatkoff, District Judge.
                             Argued: April 19, 2012
                     Decided and Filed: September 6, 2012
         Before: MARTIN, SUTTON, and KETHLEDGE, Circuit Judges.

                              _________________

                                   COUNSEL
ARGUED: Shawn C. Cabot, CHRISTOPHER TRAINOR & ASSOCIATES, White
Lake, Michigan, for Appellants. Reginald Maurice Skinner, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., Joseph Nimako, CUMMINGS,
McCLOREY, DAVIS & ACHO, P.C., Livonia, Michigan, Linda D. Fegins, CITY OF
DETROIT LAW DEPARTMENT, Detroit, Michigan, for Appellees ON BRIEF: Shawn
C. Cabot, Christopher J. Trainor, CHRISTOPHER TRAINOR & ASSOCIATES, White
Lake, Michigan, for Appellants. Reginald Maurice Skinner, Richard Montague, Andrew
D. Silverman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
Joseph Nimako, CUMMINGS, McCLOREY, DAVIS & ACHO, P.C., Livonia,
Michigan, Linda D. Fegins, CITY OF DETROIT LAW DEPARTMENT, Detroit,
Michigan, for Appellees.




                                        1
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                      Page 2


                                  _________________

                                       OPINION
                                  _________________

        BOYCE F. MARTIN, JR., Circuit Judge. This is a civil rights case arising from
federal task force narcotics raids conducted at two homes by Drug Enforcement
Administration agents and police officers from Redford Township, Michigan, and
Detroit, Michigan. The plaintiffs—members of the Marcilis family who were residents
of the searched homes—filed a civil rights action pursuant to 42 U.S.C. § 1983 alleging
that: (1) the federal agents and police officers engaged in excessive force, illegal search
and seizure, false arrest, malicious prosecution, and retaliation in violation of the First
Amendment; (2) Redford Township failed to train and supervise its police officers; and
(3) the federal agents and police officers violated the “knock and announce” rule. After
dismissing all of the claims against the federal agents, the district court granted the
police officers’ motion for summary judgment on all claims except the alleged violation
of the “knock and announce” rule. The Marcilises appeal the district court’s judgments
dismissing the claims against the federal agents; denying the Marcilises’ motion for
adjournment of the scheduling order; and granting the police officers’ motions for
summary judgment. For the following reasons, we AFFIRM the judgments of the
district court.

                                             I.

        On May 2, 2007, police executed search warrants for two homes:
5966 Manistique Street, in Detroit, Michigan, the home of Russell Marcilis I (Marcilis
I) and his wife, Marie Marcilis; and 17268 Suffield Drive in Clinton Township,
Michigan, the home of Russell Marcilis II (Marcilis II) and his wife, Felicia Marcilis,
and the location Jasmine Marcilis was visiting at the time of the search. A confidential
informant had provided information about the possession and sale of illegal narcotics at
the homes; this information, along with a corroborating investigation by Redford
Township Police Officer Brian Jones, provided the basis for the search warrant. The
warrants authorized the federal agents and police officers to seize:
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                       Page 3


       All suspected controlled substances, . . . all monies and valuables derived
       from the sale of controlled substances and any items obtained through the
       sale of controlled substances. All firearms and items establishing
       ownership, control, occupancy or possession of the above-described
       place. All photographs, photo albums, and video cassettes that depict
       controlled substances and/or proceeds from controlled substances. All
       bank records, bank statements and safety deposit keys.

       Drug Enforcement Administration Agents Brad Doyle and Dave Livingston, and
police officers from Redford Township and Detroit conducted the searches. At
approximately 10 a.m., the federal agents and the police officers arrived at
17268 Suffield Drive. After entering the residence, the agents and officers allegedly told
both Marcilis II and Felicia to lie on the floor and held them at gunpoint. Officer Jones
asked Marcilis II about the location of cocaine and $300,000.00. After detaining
Marcilis II and Felicia for ten minutes in the house, the police officers handcuffed
Marcilis II and Felicia and placed them in a police car. The police officers held Marcilis
II and Felicia in the car for thirty minutes. The police subsequently took both Felicia
and Marcilis II to a police station, allegedly holding Felicia for approximately eight
hours and Marcilis II for three days. According to the police officers, Felicia and
Marcilis II were detained for less than one day. On November 8, six months after the
search, the United States filed related criminal charges against Marcilis II in district
court; the district court dismissed the charges upon motion by the United States.

       Immediately after searching the Suffield Drive home, the federal agents and the
police officers went to 5966 Manistique Street and conducted a search of that home.
Marcilis I, Marie, and Jasmine allege that the search lasted ninety minutes. The
Marcilises allege that the federal agents and the police officers entered with their guns
drawn and held their guns by their sides throughout the search. The federal agents and
the police officers ordered everyone in the Manistique Street home to get on the floor.
The federal agents and the police officers pushed Marcilis I, who was wrapped in
bandages due to a prior injury and unable to lie down, to the floor. The federal agents
and the police officers grabbed Marie’s arm and pushed her to a couch, causing bruises.
Marie suffers from cancer and diabetes; during the search, the agents and officers did not
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                       Page 4


allow her to take her medications, despite her request that she be allowed to do so.
According to Marie, the federal agents and the police officers “took her medications,
destroyed vials of insulin, and broke her insulin needles,” even though the medications
were marked as prescriptions and she offered to provide medical documentation. After
completing the search, the agents and officers left the Manistique Street home.

        During the search of the Suffield Drive home, the federal agents and the police
officers seized two small bags with leafy material inside, three Rolex watches, two other
watches, two cell phones, a jar with leafy material inside, three chains, four bracelets,
one ring, various documents, and three cars. Felicia and Marcilis II testified by affidavit
that the federal agents and police officers seized from the Suffield Drive home, and did
not return to them, the following items: Felicia’s wedding ring, a concealed weapons
permit, approximately $16,000.00 in cash, bank receipts, mail, and personal
photographs. The police returned the three seized cars approximately one week after the
search. At the Manistique Street home, the federal agents and the police officers seized
an empty suspected cocaine wrapper, a clear plastic bag containing a white substance,
two digital scales, and various documents. Marie and Marcilis I testified by affidavit
that the police officers seized from the Manistique Street home, and did not return to
them, the following items: the deed to the house, birth certificates, a marriage certificate,
and personal photographs. According to the police officers, all items other than the cash
which Marcilis II agreed to release to the police officers were returned to the Marcilises.

        The Marcilises filed this action on April 30, 2009 and twice thereafter amended
the complaint. On August 16, 2010, the district court granted the motion of the federal
agents—Doyle and Livingston— to dismiss all claims against them for failure to state
a claim under Federal Rule of Civil Procedure 12(b)(6). Prior to the district court’s
ruling on the federal agents’ motion to dismiss, the Marcilises sought a sixty-day
adjournment of the scheduling order; the district court denied this request.             On
November 18, the district court granted in part the motions for summary judgment filed
by Redford Township and the police officers. The district court dismissed all pending
claims against Redford Township and the police officers except the claim against the
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                     Page 5


police officers alleging a failure to knock and announce their presence. The Marcilises
now appeal the dismissal of claims against the federal agents, the district court’s refusal
to grant Marcilises’ request for adjournment of the scheduling order, and the grants of
summary judgment to the police officers and Redford Township.

                                             II.

        A.      Dismissal of Claims Against Federal Agents

        The Marcilises appeal the district court’s dismissal of claims against Drug
Enforcement Administration Agents Doyle and Livingston. The Marcilises sued Doyle
and Livingston in their individual and official capacities for violations of section 1983.
Because Doyle and Livingston are employed by the federal government, and not a state
government, the district court correctly construed the claims as arising under Bivens v.
Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See
42 U.S.C. § 1983 (allowing civil rights claims for violations committed under the color
of state law); Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 n.1 (6th Cir.
2000) (explaining that Bivens claims arise out of violations of an individual’s federal
constitutional rights by one who is acting under color of federal law). The district court
also correctly construed the claims as arising against Doyle and Livingston in their
individual capacities only. See Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d
365, 370 (6th Cir. 2011) (stating that Bivens claims may be asserted against federal
officials only in their individual capacities).

        The district court dismissed the claims against Doyle and Livingston after
determining that the complaint “failed to allege the personal involvement of [Doyle or
Livingston] so as to inform [either Doyle or Livingston] of the constitutional violations
being specifically asserted against them.” The Marcilises requested the opportunity to
amend the complaint as to the allegations against Doyle and Livingston; the court
declined the Marcilises’ request because the Marcilises had already thrice amended the
complaint. The Marcilises appeal the district court’s dismissal of the complaint and its
refusal to let them once again amend the complaint.
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                      Page 6


        On appeal, Doyle and Livingston argue that the Marcilises’ complaint fails
because it is a generalized pleading that refers to all defendants generally and
categorically. Though we have not yet addressed this issue in a published opinion, we
have found, in an unpublished opinion, that a complaint failed where a plaintiff “did not
allege that particular defendants performed the acts that resulted in a deprivation of
[plaintiff’s] constitutional rights. This is a requirement in Bivens actions such as this
one.” Kesterson v. Moritsugu, 149 F.3d 1183, No. 96-5898, 1998 WL 321008, at *4
(6th Cir. June 3, 1998) (unpublished table decision). The Tenth Circuit has found that
a complaint containing only collective references to defendants does not adequately state
a Bivens claim. See Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)
(“Given the complaint’s use of either the collective term ‘Defendants’ or a list of the
defendants named individually but with no distinction as to what acts are attributable to
whom, it is impossible for any of these individuals to ascertain what particular
unconstitutional acts they are alleged to have committed.”); see also Atuahene v. City
of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (“By lumping all the defendants together
in each claim and providing no factual basis to distinguish their conduct, [the plaintiff’s]
complaint failed to satisfy [the] minimum standard” that “a complaint give each
defendant fair notice of what the plaintiffs claim is and the ground upon which it rests.”
(internal quotation marks omitted)). We have made similar statements in the context of
non-Bivens constitutional tort claims against government actors. See, e.g., Lanman v.
Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (“This Court has consistently held that
damage claims against government officials arising from alleged violations of
constitutional rights must allege, with particularity, facts that demonstrate what each
defendant did to violate the asserted constitutional right.”). Requiring that federal
defendants be identified with particularity is also in accord with how the Supreme Court
discussed Bivens liability in Iqbal: “Absent vicarious liability, each Government
official, his or her title notwithstanding, is only liable for his or her own misconduct.”
Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

        The complaint mentions Doyle and Livingston only in paragraph six, for the
purposes of identifying them as employees of the Drug Enforcement Administration.
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                      Page 7


Otherwise, the complaint makes only categorical references to “Defendants.” We
conclude that the district court did not err in dismissing the claims against Doyle and
Livingston for failing to “allege, with particularity, facts that demonstrate what each
defendant did to violate the asserted constitutional right.” Lanman, 529 F.3d at 684.

       B.      Refusal to Adjourn Scheduling Order

       The Marcilises challenge the district court’s denial of their motion for a sixty-day
adjournment of the scheduling order. We review a district court’s denial of a motion to
modify a scheduling order for abuse of discretion. See Andretti v. Borla Performance
Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005). An abuse of discretion occurs when “the
district court’s decision is clearly unreasonable, arbitrary or fanciful.” Toth v. Grand
Trunk R.R., 306 F.3d 335, 343 (6th Cir. 2002) (internal quotation marks omitted).

       “A schedule may be modified only for good cause and with the judge’s consent.”
Fed. R. Civ. P. 16(b)(4). A court asked to modify a scheduling order for good cause
“may do so only if [a deadline] cannot reasonably be met despite the diligence of the
party seeking the extension.” Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003)
(internal quotation marks omitted). An “important consideration for a district court
deciding whether Rule 16’s good cause standard is met is whether the opposing party
will suffer prejudice by virtue of the amendment.” Id. (internal quotation marks
omitted).

       The Marcilises argue that “good cause” existed to support an adjournment of the
scheduling order because, while they awaited the district court’s ruling on the federal
agents’ motion to dismiss, the Marcilises were unable to proceed with discovery.
Redford Township and the police officers agreed to the extension sought by the
Marcilises. Doyle and Livingston objected to the motion pending a ruling on their
motion to dismiss. Contrary to the Marcilises’ assertions, the lack of an adjournment did
not prevent the Marcilises from proceeding with discovery as to the police officers.
Moreover, because the district court dismissed the claims against Doyle and Livingston,
the Marcilises’ inability to depose Doyle and Livingston did not prejudice the
Marcilises. Because the district court’s decision was not clearly unreasonable, arbitrary,
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                       Page 8


or fanciful, we conclude that the district court did not abuse its discretion by denying the
Marcilises’ motion for a sixty-day adjournment of the scheduling order.

        C.      Summary Judgment

        The Marcilises argue that the district court improperly granted the police
officers’ motion for summary judgment on the Marcilises’ claims of excessive force,
unreasonable search and seizure, malicious prosecution, and First Amendment retaliation
claims. On each of these claims, the district court determined that the police officers
were entitled to qualified immunity, either because the Marcilises failed to demonstrate
that the officers violated the asserted constitutional right at issue or because a reasonable
officer would not have known that the actions were a violation of constitutional rights.
The Marcilises also appeal the grant of summary judgment for the police officers on the
Marcilises’ “failure to train” and “failure to supervise” claims against Redford
Township. The district court granted Redford Township summary judgment on the
failure to train and failure to supervise claims after finding that the Marcilises failed to
present sufficient evidence that Redford Township had prior notice that its officers were
being inadequately trained, or that Redford Township had ignored a history of abuse or
constitutional violations.

        We review de novo “a district court’s denial of summary judgment on the
grounds of qualified immunity.” Bishop v. Hackel, 636 F.3d 757, 765 (6th Cir. 2011).
“We review de novo denials of motions for summary judgment on purely legal grounds
[and] we review for abuse of discretion denials based on the finding of a genuine issue
of material fact.” Watson Carpet & Floor Covering, Inc. v. Mohawk Indus., Inc.,
648 F.3d 452, 459 (6th Cir. 2011).

        Under the doctrine of qualified immunity, “government officials performing
discretionary functions generally are shielded from liability for civil damages insofar as
their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). “An official may, however, be held personally liable for civil damages for
unlawful official action if that action was not objectively reasonable in light of the legal
No. 11-1073          Marcilis, et al. v. Twp. of Redford, et al.                      Page 9


rules that were clearly established at the time it was taken.” Cochran v. Gilliam,
656 F.3d 300, 306 (6th Cir. 2011) (internal quotation marks omitted). Whether an action
was “objectively reasonable” in light of clearly established rules is “a fact-specific, case-
by-case” inquiry focused on “whether a reasonable official in the defendant’s position
could have believed that his conduct was lawful, judged from the perspective of the
reasonable official on the scene.” Id. To determine whether an official is entitled to
qualified immunity, we must answer two questions: whether a defendant violated a
constitutional right and whether the right was clearly established. Bishop, 636 F.3d at
765. Based on the circumstances of the case at hand, we “may exercise [our] discretion”
in deciding which question to address first in analyzing qualified immunity as to each
claim. Id.

                1.       Excessive Force

        The district court granted the police officers’ motion for summary judgment on
the claim of excessive force, finding that, though the Marcilises provided sufficient
evidence that the police officers may have used excessive force, the police officers were
nonetheless due qualified immunity.

        The use of excessive force in the execution of a search warrant constitutes a
Fourth Amendment violation. See Grawey v. Drury, 567 F.3d 302, 311 (6th Cir. 2009).
“To determine whether a constitutional violation based on excessive force has occurred,
this Court applies the objective-reasonableness standard, which depends on the facts and
circumstances of each case viewed from the perspective of a reasonable officer on the
scene and not with 20/20 hindsight.” Binay v. Bettendorf, 601 F.3d 640, 647 (6th Cir.
2010) (internal quotation marks omitted).

        The Marcilises assert that the following actions by the police during the search
support a finding of excessive force in violation of their Fourth Amendment rights:
(1) the police officers threw Marie onto a couch, causing bruises; (2) the police officers
threatened to hit Marie in the face with a gun; (3) the police officers pushed Marcilis I
“violently” to the floor despite the fact that he was visibly bandaged; (4) the police
officers pointed guns at Marcilis I, Marie, and Jasmine for thirty minutes; (5) the police
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                    Page 10


officers handcuffed Felicia and Marcilis II for ten minutes; and (6) the federal agents and
police officers wore combat gear or masks. The police officers argue that even if these
actions themselves constitute excessive force, the law was not clearly established such
that the police officers would have known these specific actions were unconstitutional
under the circumstances presented here.

       Supreme Court precedent, Michigan v. Summers, 452 U.S. 692, 702-03 (1981)
(footnote omitted), recognizes the dangers inherent in narcotics-related searches:

       [T]he execution of a warrant to search for narcotics is the kind of
       transaction that may give rise to sudden violence or frantic efforts to
       conceal or destroy evidence. The risk of harm to both the police and the
       occupants is minimized if the officers routinely exercise unquestioned
       command of the situation.

Likewise, our Circuit has made clear that officers conducting residential searches may
detain individuals in handcuffs and display firearms where the officers have a justifiable
fear of personal safety. See, e.g., Ingram v. City of Columbus, 185 F.3d 579, 591-92
(6th Cir. 1999).

       Under our jurisprudence, the use of handcuffs on Felicia and Marcilis II during
the search of the Suffield Drive home does not constitute a constitutional violation. See,
e.g., Muehler v. Mena, 544 U.S. 93, 98 (2005) (upholding the use of handcuffs during
a two- or three-hour detention during execution of search warrant for weapons).
Likewise, we find that any verbal threat made against Marie was not excessive force.
Cf. Giese v. Wichita Police Dep’t, 69 F.3d 547, No. 04-3439, 1995 WL 634173, at *2
(10th Cir. 1995) (finding that, in the context of questioning, verbal threats “do not
constitute the use of excessive force”).

       Regardless of whether the force allegedly used by the police officers in this case
was greater than necessary, we believe that the police officers could have reasonably
believed that their conduct was a lawful means of exercising command of the situation.
See Summers, 452 U.S. at 703. The warrant authorized the officers to search for
weapons and drugs in both homes; and, with respect to the Suffield Drive search,
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                     Page 11


Marcilis II had previously pleaded guilty to assaulting a police officer. Given the
purpose of the searches, and the risks involved in a drug raid, id., a reasonable officer
in the police officers’ position would have been justifiably concerned with his safety and
“could have believed” that the level of force used was lawful. Cochran, 656 F.3d at 306.

        The instant case is distinguishable from others where we have found that officers
engaged in similar actions were not entitled to qualified immunity. For example, in Pray
v. City of Sandusky, we found that officers’ action forcing innocent suspects to the floor
at gunpoint was excessive force under the circumstances. 49 F.3d 1154, 1159 (6th Cir.
1995). In Sandusky, however, there was evidence that the officers caused physical
injuries to plaintiffs after the officers had already learned that they had entered the wrong
home. Id. at 1160-61. In contrast, in the case before us today, the evidence suggests
only that the police exerted force on the Marcilises as they entered and took control of
the homes; there is no evidence that the police improperly continued to detain the
Marcilises after the search was concluded. In Binay, 601 F.3d at 650, we declined to
extend qualified immunity protection to police officers at the summary judgment stage
where the officers had handcuffed the plaintiffs and held them at gunpoint throughout
a search of the plaintiffs’ apartment. Unlike in the present action, in Binay “the officers
did not anticipate the presence of firearms” and the officers detained and interrogated
the plaintiffs after a drug-sniffing dog searched the apartment and found no drugs. Id.
at 644. Indeed, the canine search in Binay was completed in fifteen minutes and yet
plaintiffs were held for approximately one hour. Id. In contrast, the police officers here
entered the homes with notice that weapons might indeed be found, as evidenced by the
warrant’s authorization to search for weapons. Moreover, the Marcilises—except
Marcilis II and Felicia who were arrested based on probable cause, discussed in greater
detail below—were detained only as long as the searches lasted.

        Under the circumstances here—a raid on two homes wherein police had been
authorized to search for firearms and drugs—a reasonable officer would not have known
that the force used here would be considered excessive. See Cochran, 656 F.3d at 306.
“The contours of the right to freedom from the use of excessive force were not so clearly
No. 11-1073          Marcilis, et al. v. Twp. of Redford, et al.                   Page 12


established in a particularized sense that a reasonable officer would have known that
such conduct was unlawful [here].” Dorsey v. Barber, 517 F.3d 389, 402 (6th Cir.
2008). We conclude that the district court did not err in finding that the police officers
are due qualified immunity in this case.

                2.       Unreasonable Search

        The Marcilises argue that the district court wrongfully granted summary
judgment to the police officers on the claim that the police officers violated the
Marcilises’ Fourth Amendment right “to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.”              U.S. Const. amend. IV.
Specifically, the Marcilises allege multiple ways in which the search by the police
officers was not reasonable within the meaning of the Fourth Amendment. We address
each of the Marcilises’ allegations of unreasonableness in turn.

                         a.      Probable Cause

        The Marcilises first argue that the search was unconstitutional because the
affidavit upon which the search warrant was based did not include sufficient evidence
to support a finding of probable cause. Under the Fourth Amendment, no search warrant
shall issue without probable cause. United States v. Jackson, 470 F.3d 299, 306 (6th Cir.
2006). Our probable cause determination is confined to the information within the four
corners of the affidavit supporting the search warrant request. Id. Probable cause exists
where there is a “fair probability” or “reasonable grounds for belief” that police will find
evidence of a crime at the location of the proposed search. Id.

        The affidavit submitted in support of the warrant to search the Marcilises’ homes
was executed by Officer Jones and was based on the reports and statements of a
confidential informant as well as on the independent investigation by Officer Jones of
the Redford Township Police Department in which he observed controlled drug
purchases between informants and Marcilis II.              The Redford Township Police
Department, in conjunction with the Drug Enforcement Agency, investigated Marcilis
II’s involvement in narcotics distribution from November 2006 until May 2007, a period
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                    Page 13


of more than six months, prior to the date the police officers sought the search warrant.
As part of the investigation prior to seeking the search warrant, police officers also
searched the garbage outside of both the Manistique Street and Suffield Drive homes.
In the garbage outside of the Manistique Street home, the officers found torn, clear,
plastic bags containing a white powdery substance that field-tested positive for cocaine
and green plant stems that field-tested positive for marijuana. In the garbage outside of
the Suffield Drive home, the police officers recovered a suspected marijuana joint.
During the investigation, police officers observed multiple instances of suspected drug
transactions involving Marcilis II; Marcilis II made trips to both the Manistique Street
and Suffield Drive homes during these transactions. An informant provided details of
these activities and an independent police investigation corroborated these details; there
was enough evidence gathered to establish probable cause. See id. at 307 (finding that
where information in an affidavit is based on an informant of unestablished reliability,
probable cause may exist based on independent corroboration by police officers); see
also United States v. Strickland, 144 F.3d 412, 416-17 (6th Cir. 1998). We conclude that
there was sufficient probable cause here to support the search warrant.

                       b.      Stale Information

       The Marcilises also allege that the search was unconstitutional because the
warrants that authorized the search included stale information. Stale information cannot
be the basis for establishing probable cause. United States v. Brooks, 594 F.3d 488, 493
(6th Cir. 2010). “In the context of drug crimes, information goes stale very quickly”
because drugs are quickly sold and consumed. Id. However, evidence that criminal
activity is of an ongoing nature will defeat claims of staleness. United States v. Spikes,
158 F.3d 913, 923-24 (6th Cir. 1998). The search warrant was executed, and the
searches of the Manistique Street and Suffield Drive homes occurred, on May 2, 2007.
The affidavit submitted in support of the search warrant included evidence of a
controlled drug buy from the Manistique Street home within thirty-five hours of the
submission of the affidavit, other controlled buys of cocaine made between January and
March 2007, and drug activity connected to the two homes extending back to November
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                     Page 14


2006. Because the affidavit contained information regarding ongoing criminal activity,
we conclude that the information in the warrant was not stale.

                       c.      Manner of the Searches

       The Marcilises also attacked the manner of the searches, alleging that the police
officers unreasonably damaged property during the searches. As we have noted, Hill v.
McIntyre, 884 F.2d 271, 278 (6th Cir. 1989) (citations and internal quotation marks and
modifications omitted) (first alteration in original),

       Of course, officers executing search warrants must often damage
       property in order to perform their duty . . . . [T]he standard is
       reasonableness, and in a § 1983 action the District Court must determine
       not whether destruction was reasonably necessary to effectively execute
       a search warrant but whether the plaintiff has raised factual issues to be
       submitted to the jury on this point.

       The Marcilises did not raise this issue before the district court, presenting neither
argument nor legal citation before the district court on the issue of property damage.
Generally, “an argument not raised before the district court is waived on appeal to this
Court.” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir. 2008); Foster v.
Barilow, 6 F.3d 405, 406 (6th Cir. 1993). There are narrow exceptions to this rule that
do not apply here and we have “rarely” exercised our discretion to depart from the rule,
Scottsdale Ins. Co., 513 F.3d at 552. We decline to do so here. Further, though the
Marcilises included factual allegations that police damaged property during the search,
they did not include legal argument on the theory they now present on appeal. For these
reasons, we find that the Marcilises have waived their right to argue this claim on appeal.

                       d.      Scope of the Seizure

       The Marcilises also argue that the police officers violated the Marcilises’ Fourth
Amendment rights during the searches by seizing property in excess of the scope of the
search warrant. “It is well-settled that items to be seized pursuant to a search warrant
must be described with particularity . . . . However, . . . even evidence not described in
a search warrant may be seized if it is reasonably related to the offense which formed the
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                    Page 15


basis for the search warrant.” United States v. Wright, 343 F.3d 849, 863 (6th Cir. 2003)
(citation and internal quotation marks omitted).

       The Marcilises complain that the federal agents and the police officers took
money, three cars, jewelry, personal effects, permits to carry concealed weapons, bills,
and personal photographs. The specific bills and photographs that were allegedly taken
are not described in detail by the Marcilises. The warrant authorized the federal agents
and the police officers to seize:

       All suspected controlled substances, . . . all monies and valuables derived
       from the sale of controlled substances and any items obtained through the
       sale of controlled substances. All firearms and items establishing
       ownership, control, occupancy or possession of the above-described
       place. All photographs, photo albums and video cassettes that depict
       controlled substances and/or proceeds from controlled substances. All
       bank records, bank statements and safety deposit keys.

       The money, the jewelry, and the personal effects, are all valuable items or
proceeds which fall within the scope of the warrant. See, e.g., United States v. Blair,
214 F.3d 690, 697 (6th Cir. 2000) (finding that vehicles, jewelry, and money are “items
related to narcotics transactions or the proceeds of narcotics transactions”). Likewise,
the police officers may have reasonably believed that any bills seized and photographs
taken, as well as the weapons permit, marriage license, and property deed, contained
information reasonably related to the sale and the possession of narcotics, possession and
ownership of firearms, the depiction of controlled substances and proceeds from
controlled substances, and the ownership of the searched homes. See United States v.
Savoy, 280 F. App’x 504, 511 (6th Cir. 2008). Moreover, a search does not become
invalid merely because some items not covered by a warrant are seized. Rather, an
otherwise valid search becomes an impermissible general search only where the
searching officers demonstrate a flagrant disregard for the limitations of a search
warrant. United States v. Lambert, 771 F.2d 83, 93 (6th Cir. 1985). Though the officers
might have been mistaken as to whether the photographs seized were within the scope
of the warrant, we cannot conclude that it was a “flagrant disregard” of the warrant
limitation to seize photographs pursuant to a warrant that expressly provided for the
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                   Page 16


seizure of “all photographs . . . depict[ing] controlled substances and/or proceeds from
controlled substances.” See, e.g., United States v. Medlin, 842 F.2d 1194, 1199 (10th
Cir. 1988) (finding that the improper seizure of 667 pieces of property grossly exceeded
the scope of the warrant and required suppression of all evidence under the warrant).
We find that the district court correctly concluded that police officers are due qualified
immunity on this claim.

               3.       Detention During Searches

       The Marcilises assert that the district court improperly granted summary
judgment to the police officers on the Marcilises’ claim that they were detained in
violation of the Fourth Amendment during the searches. “A ‘seizure’ occurs when
police detain an individual under circumstances where a reasonable person would not
feel free to leave.” United States v. Lopez-Medina, 461 F.3d 724, 739 (6th Cir. 2006).
We assess the reasonableness of a seizure of an individual based on the totality of the
circumstances. Tennessee v. Garner, 471 U.S. 1, 9-10 (1985). In Summers, the Supreme
Court made clear that officers executing a search warrant for contraband have the limited
authority to detain occupants of a premises while a search is being conducted. 452 U.S.
at 704-05. Once suspects are removed from the scene of the search, however, the Fourth
Amendment requires probable cause for their seizure. Centanni v. Eight Unknown
Officers, 15 F.3d 587, 591 (6th Cir. 1994).

       The Marcilises argue that the seizures in this case were unreasonable. The
Marcilises argue that Marie, Marcilis I, and Jasmine were unlawfully detained when they
were not allowed to move or leave during the ninety-minute search of the Manistique
Street home, and that Marcilis II and Felicia were unlawfully detained when they were
handcuffed, taken to a police car, and then jailed—Marcilis II for three days and Felicia
for eight hours. The police officers do not dispute that seizures took place but argue that
each seizure was reasonable under the circumstances.

       The Marcilises rely chiefly on Ingram, 185 F.3d at 591, to support their argument
that the seizures in this case were unconstitutional. In Ingram, we held that police
officers acted unconstitutionally when, during the search for a fleeing suspect, the
No. 11-1073        Marcilis, et al. v. Twp. of Redford, et al.                    Page 17


officers detained the resident of a home where the suspect was thought to be residing and
the detention lasted for the duration of the search. Id. at 591-92. Our Court determined
that the officers in Ingram had acted unreasonably by handcuffing and pointing guns at
the residents in the home because the officers had not acted out of a justifiable fear for
their safety and they did not conduct the search in reliance on a warrant based on
probable cause. In Ingram, officers “possessed no independent information leading them
to believe that [the detained resident] was a dangerous individual,” and the record
showed that the officers has no reason to believe that the home being searched contained
weapons. Id. at 592. In contrast, the police officers in the present case were acting
pursuant to a search warrant authorizing a search for weapons and issued based on
documentation of prior criminal activity associated with both homes. The police officers
conducting the search were also aware that Marcilis II had previously pleaded guilty to
assaulting a police officer.

       Marcilis I, Marie, and Jasmine were detained for the duration of the
search—ninety minutes. None of the three were handcuffed during the search. Under
these circumstances, ninety minutes is a reasonable period of time for occupants to be
detained while police officers secure the scene and search for controlled substances.
See., e.g., Muehler, 544 U.S. at 98. Given the totality of the circumstances described
above, a reasonable juror could not find that the police officers unreasonably seized
Marcilis I, Marie, and Jasmine during the search of Manistique Street in violation of the
Fourth Amendment. See Ingram, 185 F.3d at 591-92 (noting that handcuffing and
detention of occupants of a residence being searched, accompanied by officers’ display
of firearms is permissible where there is a justifiable fear of personal safety); Burchett
v. Kiefer, 310 F.3d 937, 942-43 (6th Cir. 2002) (noting that Summers involved a limited
detention of home occupants that was not unconstitutional).

       Felicia and Marcilis II were detained in the Suffield Drive home for ten minutes
and then held in a police car for thirty minutes. After this, they were taken to a police
station and placed under arrest. Under the circumstances, the ten-minute detention
during the search of the house was reasonable. See Muehler, 544 U.S. at 98. Once the
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                   Page 18


police officers removed Marcilis II and Felicia from the home, probable cause was
required to support their continued detentions. Centanni, 15 F.3d at 590-91. “In
determining whether probable cause existed,” we “consider whether there are facts that,
given the factual and practical considerations of everyday life, could lead a reasonable
person to believe that an illegal act has occurred or is about to occur.” United States v.
Gill, 685 F.3d 606, 609 (6th Cir. 2012) (alterations and internal quotation marks
omitted). The search of the Suffield Drive home, which preceded the arrests of Felicia
and Marcilis II, produced two bags of leafy material, drug paraphernalia, and large
amounts of money—evidence which could lead a reasonable person to believe that
illegal drug activity “ha[d] occurred or [was] about to occur.” Id. The affidavit in which
Officer Jones attested to information regarding ongoing narcotics activity also supports
a finding of probable cause. We conclude that the police officers had probable cause to
arrest—and bring criminal charges against—both Felicia and Marcilis II, and the district
court did not err in granting summary judgment to the police officers on this claim.

               4.       False Arrest and Malicious Prosecution

       The Marcilises allege that the district court improperly granted summary
judgment on the false arrest and malicious prosecution claims derived from the
November 2007 arrest of Marcilis II and the subsequently filed criminal charges. “In
order to prove malicious prosecution under federal law, a plaintiff must show, at a
minimum, that there is no probable cause to justify an arrest or a prosecution.” Voyticky
v. Vill. of Timberlake, Ohio, 412 F.3d 669, 675 (6th Cir. 2005). The Marcilises argue
that Marcilis II was only arrested and charged with a crime in retaliation for his attorney
pressuring the police to return Marcilis II’s wedding ring and because Marcilis II
challenged the legality of the raids. The district court determined that this claim fails
because probable cause existed for Marcilis II’s criminal charge and related arrest.

       As we determined above, the police officers had probable cause to arrest and
charge Marcilis II based on the items found during the Suffield Drive search, as well as
the evidence obtained during the investigation that took place prior to the search.
We conclude that the police officers had probable cause to arrest and bring criminal
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                   Page 19


charges against Marcilis II, and we affirm the district court’s grant of summary judgment
to the police officers on the Marcilises’ false arrest and malicious prosecution claims.
See Hartman v. Moore, 547 U.S. 250, 265-66 (2006) (“Because showing an absence of
probable cause will have high probative force, and can be made mandatory with little or
no added cost, it makes sense to require such a showing as an element of a plaintiff’s
[malicious prosecution] case, and we hold that it must be pleaded and proven.”).

               5.       First Amendment Retaliation Claim

       The Marcilises allege that the district court wrongfully dismissed their claim that
the police arrested and prosecuted Marcilis in retaliation for exercising his First
Amendment rights.       Like the malicious prosecution claim, the Marcilises’ First
Amendment retaliation claim is based on the theory that Marcilis II was charged with
a crime in retaliation for his efforts to recover property seized from him and his family
during the raid. We find that the Marcilises’ First Amendment retaliation claim is
essentially a repackaged version of their malicious prosecution claim and fails because,
as explained above, where there is probable cause to file a criminal complaint, a plaintiff
will be unable to prevail on retaliation claim. Id.        Because we find that there was
probable cause to file a criminal complaint against Marcilis II, we find that the district
court did not err in granting the police officers’ motion for summary judgment on the
Marcilises’ claim of retaliation in violation of the First Amendment.

               6.       Claims Against Redford Township

       The Marcilises allege that the district court wrongfully granted summary
judgment to Redford Township on the Marcilises’ claims that Redford Township failed
to train and supervise the Redford Township police officers involved here in violation
of section 1983. A plaintiff can demonstrate that a municipality has violated section
1983 by proving that the municipality’s training or supervision was inadequate. See
Ellis v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006). To prevail “on
a failure to train or supervise claim, the plaintiff must prove the following: (1) the
training or supervision was inadequate for the tasks performed; (2) the inadequacy was
the result of the municipality’s deliberate indifference; and (3) the inadequacy was
No. 11-1073         Marcilis, et al. v. Twp. of Redford, et al.                    Page 20


closely related to or actually caused the injury.” Id. We have further elaborated that,
“[t]o show deliberate indifference, Plaintiff[s] must show prior instances of
unconstitutional conduct demonstrating that the [Township] has ignored a history of
abuse and was clearly on notice that the training in this particular area was deficient and
likely to cause injury.” Plinton v. Cnty. of Summit, 540 F.3d 459, 464 (6th Cir. 2008)
(internal quotation marks omitted).

        The Marcilises allege the following evidence of Redford Township’s failure to
train its police officers: (1) Officer Jones could not remember when he last received
training about the use of force; (2) Officer Woodall testified that his only use-of-force
training took place during his time at the police academy; (3) Officer Jones testified that
he received only on-the-job training about how to execute a search warrant; and
(4) Officer Woodall could not remember when he last received training on arrests and
search warrants. As evidence of Redford Township’s failure to supervise its police
officer, the Marcilises assert that Redford Township neither conducts performance
evaluations of officers nor has a system in place to review or monitor its officers.

        Redford Township argues that the Marcilises’ claims fail because the Marcilises
have not come forward with evidence of deliberate indifference, the second prong of a
failure to train or supervise claim. A review of the record reveals that the Marcilises
have failed to come forward with evidence of any history of abuse or any events that
would have put Redford Township on notice that officer training regarding the use of
force or search warrant execution was “deficient [or] likely to cause injury.” Id. Thus,
the Marcilises’ claims fail because the Marcilises have “failed to present probative
evidence as to the question of deliberate indifference.” Id. We find that the district court
correctly granted summary judgment to the police officers on this claim.

                                             III.

        For the foregoing reasons, we AFFIRM the judgment of the district court.